 In the Matter of SIVYER STEEL CASTING COMPANY, A CORPORATIONandUNITED AUTOMOBILE WORKERS OF AMERICA,AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-2404AMENDMENT TO DECISIONAND-DIRECTION OF ELECTIONApril 21, 1941On April 9, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding.'On April 15, 1941, all of the parties enteredinto a Stipulation and Agreement to exclude pattern makers and pat-tern maker apprentices from the unit found to be appropriate by theBoard and in the Direction of Election.The stipulation and Agree-ment is hereby approved.The Board hereby amends the Decision and Direction of Electionby adding the words "pattern makers and pattern maker apprentices"to the list *of exclusions from the uiiit found by it to be appropriateand to the list of'exclusions in the Direction of Election.[SAME TITLECERTIFICATION OF REPRESENTATIVESMay 9, 1941-On April 9, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding.'On April 21, 1941, the Board issued an Amend-ment to Decision and Direction of Election.Pursuant to the Direc-tion of Election, as amended, an election by secret ballot was con-ducted on April 18, 1941, under the direction and supervision of theRegional Director for the Thirteenth Region (Chicago, Illinois).On130 N.I L. R B 1058.31 N. L.It, No. 24165 166DECISIONSOF NATIONALLABOR RELATIONS BOARDApril 21, 1941, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon, the parties anElection Report on.the ballot.No objections to the conduct of theballot-or the Election Report have been filed by-any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number on eligibility list____________________________228Total number of ballots cast______________________________203Total number of ballots challenged8Total number of blank ballots____________________________0Total number of void ballots______________________________1Total number of ballots cast for Union--',-. ---------------118Total number of ballots cast against Union_________________76By virtue of and pursuant to The power vested in the NationalLabor Relations Board-by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations.. Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, has beendesignated and selected by a' majority of all production and main=tenance employees at the Chicago, Illinois, plant of Sivyer SteelCastingCompany, Chicago, Illinois, including shipping roomtruckers-chauffeurs, janitors, and carpenters, but excluding foremen,assistant foremen, supervisory employees, office clerical, employees,factory clerical employees, chemists, watchmen, pattern makers, andpattern maker apprentices, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, United Automobile Workers of America, affiliated with the Con-gress of Industrial Organizations, is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages,, hours of employment, and other conditions-ofemployment.31 N. L. R. B., No. 24a.I